DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to the remarks filed on 9/16/2021. The amendments filed on 9/16/2021 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk et al. (U.S. Pat. No. 9970955) hereinafter Homyk, in view of Kato et al. (U.S. Pub. No. 20140107494) hereinafter Kato. 
Regarding claim 1, primary reference Homyk teaches:
A device that is used for measurement of an internal portion of a living body (abstract), the device comprising: 
a light source that emits pulsed light with which the living body is irradiated (col 3, lines 25-67, “emitted by one or more light sources” “scattering of the illumination by scattering elements in the environment”; col 4, lines 41-67, “Additionally or alternatively, detecting the intensity of light received from the environment during a variety of different exposure times could include illuminating the environment with a plurality of pulses of light having respective pulse widths corresponding to the exposure times.”; col 5, lines 21-43, describes the emission of light from an environment that results in a signal light of regions of flow within the environment; col 6, lines 4-43; col 9, lines 45-65, “Additionally or alternatively, an average intensity of the received light during specified periods of time could be detected by emitting, using the light source, pulses of light to illuminate the biological tissue during the specified periods of time”; col 11, lines 33-67, laser 310 is configured to emit a beam of illumination light; col 12-13; col 15, lines 34-67 and col 16, lines 1-24; col 19 describe the anatomical structure in which the sample light is illuminated; col 20, lines 23-67; col 22 describes light intensity data from emitted light from an anatomical region; col 23, lines 6-23, “Additionally or alternatively, a light sensor or other light-sensitive element could act to detect the intensity of received light during the full duration of a particular time period and a light source could be operated to 
a light detector that detects light which returns from the living body in response to irradiation with the pulsed light (col 3, lines 25-67, “a light sensor could be configured to detect the intensity (or some other property) of light emitted by the environment in response to the illumination and the detected intensity could be used to determine the velocity of the scatterers, the mean flow rate of fluid containing the scatterers, the depth of the scatterers within the environment, or some other information about the environment and/or the moving scattering elements therein”; col 4 further describes the detection of light emitted from the anatomical region including “information about the frequency content of the light emitted from the environment”; figures 3A-3D, col 11, lines 33-67, “The system 300 additionally includes an imager that includes an aperture 321 and a particular light-sensitive element 320 configured to detect the intensity or other properties (e.g., degree and/or direction of polarization) of a portion of the beam of coherent illumination 315 that is scattered by tissue of the arm 305 and that is emitted as emitted light (e.g., 317a-c) toward the imager such that the emitted light 317a-c is received by the particular light-sensitive element 320. The imager could additionally include a plurality of additional light-sensitive elements (e.g., formed as part of a CCD, CMOS active-pixel sensor (APS) array, or other light-sensitive structure with the particular light-sensitive element 320) configured to receive light from a plurality of respective locations of the arm 305 and/or from respective angles relative to the 
the light detector configured to generate a signal associated with a brain blood flow change of the living body (col 32, lines 49-67; col 33, lines 1-67, “bulk tissue 820 (e.g., muscle tissue, brain tissue, liver tissue, breast tissue, or some other biological tissue(s))” teaches to the measurement of blood tissue, with “regions of flow within the biological tissue 810” which is measured blood flow within the tissue that includes brain tissue; see also col 34, lines 1-44, which teach to “regions of flow (e.g., blood flows”; the measurement of the blood flows would include the signal associated with brain blood flow changes as the signal is acquired over time; col 35, lines 1-34; see also col 24 through 31, “III. Example Determination of Properties of Regions of Flow in Biological Tissue” which details the signal generation and analysis process for determining the blood flow using the light detector signal that would be utilized in the example device 800)
Primary reference Homyk further fails to teach:
a processor, wherein 
	the processor is configured to determine, based on the signal, whether the brain blood flow change is within a criteria

a processor ([0039], CPU; [0040]-[0041]), wherein 
	the processor is configured to determine, based on the signal, whether the brain blood flow change is within a criteria ([0044], changes in cerebral blood flow using the fNIRS measurement which are light/detector based devices; [0049]; [0050], the 3 categories or 3 groups of normal, mild cognitive impairment, or Alzheimer’s disease are considered to be the criteria that blood flow measurements are determined to be “within”. Therefore, the measurements from a patient would be within normal, mild impairment, or Alzheimer’s groups when calculated; [0051]-[0054]; [0055], “The data accumulation device 32 uses this processing on plural test subjects with known cognitive function impairment or otherwise, and if so at what level, to acquire cerebral blood flow data characteristic amounts for the plural test subjects, associates these with each other and accumulates the data in the clinical data base”; [0056]; [0057]-[0167], provides the detailed overview of the measurement data based on the cerebral blood flow data utilizing fNIRS technology and how the data is classified using a modeling process to determine the whether the flow measurements are within either of the three brain condition criteria)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk to incorporate the determination of blood flow change within a criteria of clinical diagnosis as taught by Kato because blood flow changes can provide insight into brain activation at key regions of the brain. By correlating the blood 
Regarding claim 13, the combined references of Homyk and Kato teach all of the limitations of claim 1. Primary reference Homyk further teaches:
wherein the processor further assesses whether an abnormal value occurs during the measurement of the internal portion of the living body (col 5, lines 44-67, “For example, light emitted from portions of the environment not containing regions of flow could be used as a baseline against which to compare light emitted from the portion of the environment containing the region of flow”; col 26, lines 49-67; col 27, lines 1-7; col 28-29; col 29, lines 43-61; col 39, lines 4-32; the use of a baseline comparison is considered to be an “abnormal value” assessment as claimed, as a difference from the baseline is considered to be an abnormal value).
Regarding claim 15, the combined references of Homyk and Kato teach all of the limitations of claim 1. Primary reference Homyk further teaches:
the processor generates information that indicates the brain blood flow change of the living body based on the signal from the light detector (col 3 through col 4, “The depth of a region of flow within an environment (e.g., a distance between a surface of the environment and the region of flow, e.g., a distance between the surface of a biological tissue and a region of blood flow in the biological tissue) can be detected by illuminating the environment using beams of substantially coherent, monochromatic light emitted by one or more light sources (e.g., lasers) and detecting the intensity (or other properties) of light emitted by the environment in response to the illumination” a region 
Regarding claim 16, primary reference Homyk teaches:
A method that is used for measurement of an internal portion of a living body (abstract), the method comprising: 
irradiating the living body with pulsed light (col 3, lines 25-67, “emitted by one or more light sources” “scattering of the illumination by scattering elements in the environment”; col 4, lines 41-67, “Additionally or alternatively, detecting the intensity of light received from the environment during a variety of different exposure times could include illuminating the environment with a plurality of pulses of light having respective pulse widths corresponding to the exposure times.”; col 5, lines 21-43, describes the 
detecting light which returns from the living body by a light detector in response to irradiation with the pulsed light (col 3, lines 25-67, “a light sensor could be configured to detect the intensity (or some other property) of light emitted by the environment in response to the illumination and the detected intensity could be used to determine the velocity of the scatterers, the mean flow rate of fluid containing the scatterers, the depth of the scatterers within the environment, or some other information about the environment and/or the moving scattering elements therein”; col 4 further describes the detection of light emitted from the anatomical region including “information about the frequency content of the light emitted from the environment”; figures 3A-3D, col 11, lines 
generating a signal associated with a brain blood flow change of the living body from the light detector (col 32, lines 49-67; col 33, lines 1-67, “bulk tissue 820 (e.g., muscle tissue, brain tissue, liver tissue, breast tissue, or some other biological tissue(s))” teaches to the measurement of blood tissue, with “regions of flow within the biological tissue 810” which is measured blood flow within the tissue that includes brain tissue; see also col 34, lines 1-44, which teach to “regions of flow (e.g., blood flows”; the measurement of the blood flows would include the signal associated with brain blood 
Primary reference Homyk fails to teach:
Determining, based on the signal, whether the brain blood flow change is within a criteria 
However, the analogous art of Kato of a cerebral blood flow measurement device and clinical diagnostic determination system (abstract) teaches:
Determining, based on the signal, whether the brain blood flow change is within a criteria ([0044], changes in cerebral blood flow using the fNIRS measurement which are light/detector based devices; [0049]; [0050], the 3 categories or 3 groups of normal, mild cognitive impairment, or Alzheimer’s disease are considered to be the criteria that blood flow measurements are determined to be “within”. Therefore, the measurements from a patient would be within normal, mild impairment, or Alzheimer’s groups when calculated; [0051]-[0054]; [0055], “The data accumulation device 32 uses this processing on plural test subjects with known cognitive function impairment or otherwise, and if so at what level, to acquire cerebral blood flow data characteristic amounts for the plural test subjects, associates these with each other and accumulates the data in the clinical data base”; [0056]; [0057]-[0167], provides the detailed overview of the measurement data based on the cerebral blood flow data utilizing fNIRS 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk to incorporate the determination of blood flow change within a criteria of clinical diagnosis as taught by Kato because blood flow changes can provide insight into brain activation at key regions of the brain. By correlating the blood flow measurements to possible disease states, the technology can provide equivalent performance to existing tools and further widen the scope of screening for possible diseases ([0006]; [0010]-[0014]). 
Regarding claim 19, the combined references of Homyk and Kato teach all of the limitations of claim 16. Primary reference Homyk further teaches:
the method further includes generating information that indicates the brain blood flow change of the living body based on the signal from the light detector (col 3 through col 4, “The depth of a region of flow within an environment (e.g., a distance between a surface of the environment and the region of flow, e.g., a distance between the surface of a biological tissue and a region of blood flow in the biological tissue) can be detected by illuminating the environment using beams of substantially coherent, monochromatic light emitted by one or more light sources (e.g., lasers) and detecting the intensity (or other properties) of light emitted by the environment in response to the illumination” a region of flow (blood vessel and blood flow) is considered to be a physiological event in the anatomical structure; col 5, lines 44-67 and col 6, lines 1-67 describe the emission analysis to determine structures related to regions of flow in the optical environment; col .
Claims 3, 9-10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato as applied to claims 1 or 16 above, and further in view of Boppart et al. (U.S. Pub. No. 20090221920)
Regarding claim 3, the combined references of Homyk and Kato teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:
wherein the light detector is an image sensor that converts the light which returns from the living body into a signal charge and stores the signal charge
However, the analogous art of Boppart of a method of forming an image of tissue using an optical imaging system (abstract) teaches:
wherein the light detector is an image sensor that converts the light which returns from the living body into a signal charge and stores the signal charge ([0257], “Unfortunately, because of motions and changes in the object during the data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Kato to incorporate the storage of a signal as taught by Boppart because changes in the object can occur during data acquisition and assessing this with a compensation process can provide higher quality images without phase distortions ([0257]).  
Regarding claim 9, the combined references of Homyk, Kato, and Boppart teach all of the limitations of claim 3. Primary reference Homyk further teaches:

Regarding claim 10, the combined references of Homyk, Kato, and Boppart teach all of the limitations of claim 9. Primary reference Homyk further teaches:
the region is an inside of a specific site of the living body, and the processor further adjusts a size of the region so as to maximize the region in the inside of the specific site (col 17, lines 56-67 and col 18, lines 1-11; col 18, lines 30-49, “In some examples, the size of specified regions from which individual light-sensitive elements of the imager receive emitted light could be specified such that a bandwidth or other time-dependent property of a signal produced and/or detected by light-sensitive elements of the imager (e.g., a rate of speckle events detected by light-sensitive elements of the imager) is within some specified limit(s). For example, the specified region could be a region of biological tissue having a diameter or other characteristic size between approximately 100 microns and approximately 1 millimeter“; col 19, lines 48-67; col 30, lines 36-67, col 31, lines 1-5; col 33, lines 29-44; col 34, lines 14-44;).
Regarding claim 14, the combined references of Homyk, Kato, and Boppart teach all of the limitations of claim 3. Primary reference Homyk further teaches:

Regarding claim 17, the combined references of Homyk and Kato teach all of the limitations of claim 16. Primary reference Homyk further fails to teach:
wherein the light detector is an image sensor that converts the light which returns from the living body into a signal charge and stores the signal charge
However, the analogous art of Boppart of a method of forming an image of tissue using an optical imaging system (abstract) teaches:
wherein the light detector is an image sensor that converts the light which returns from the living body into a signal charge and stores the signal charge ([0257], “Unfortunately, because of motions and changes in the object during the data acquisition, and thermal fluctuations that cause object dimensions to change, these delays can vary during the data acquisition interval. This is a problem for almost all computed imaging modalities, but can be exacerbated for optical imaging because the small size of the illumination wavelength (often less than a micron) means that very small motions can cause relatively large fluctuations in phase. If the data acquisition is brief, and the reference delay mechanism can produce a reliably repeatable delay to an accuracy of less than a wavelength, then phase stability between measurements can be easily achieved. For example, with the use of spectral detection for OCT, spectral-domain OCT (SD-OCT) seen in FIG. 20, we can be assured of phase stability within each axial data set because the reference mirror is typically fixed and the data acquisition is very rapid, typically occurring in fractions of a second”; [0258]-[0265], by using a function of the axial scans (analyzing each axial scan individually is considered 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Kato to incorporate the storage of a signal and assessment of temporal stability as taught by Boppart because changes in the object can occur during data acquisition and assessing this with a compensation process can provide higher quality images without phase distortions ([0257]).  
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato as applied to claims 1 or 16 above, and further in view of Lamego (U.S. Pub. No. 20140296720) hereinafter Lamego. 
Regarding claim 4, the combined references of Homyk and Kato teach all of the limitations of claim 1. Primary reference Homyk further teaches:
wherein the processor is further configured to: 
assess whether an environment of the living body object is suitable for the measurement of the internal portion of the living body object (col 15, lines 1-32, the type of the environment of interest and parameters such as the wavelength of the beam and the “time-varying patterns of intensity” are adjusted based on the determined environment), 
Primary reference Homyk further fails to teach:
if the environment is assessed as suitable for the measurement, determine whether the brain blood flow change is within the criteria, and 

However, the analogous art of Lamego of a reflection-detector sensor positioning indicator that utilizes the detector signal to determine whether the placement of the device is proper with respect to the tissue site (abstract) teaches:
if the environment is assessed as suitable for the measurement, determine a measurement ([0004]-[0010], provides an overview of the placement detection feature that includes a “sensor-on” range of values and a “sensor mis-positioned” range of values that may indicate a position of the detector on an element such as a fingernail based on the measurement properties; [0016]-[0027], describe in detail how the sensor measurements are determined when the device is considered to be in a “sensor-on” configuration which is considered to be “the environment is assessed as suitable for the measurement” as claimed. Note that the combined Homyk and Kato references teach to the determination of whether blood flow is within the criteria as the form of measurement acquired), and 
if the environment is not assessed as suitable for the measurement, output an error ([0004]-[0010], provides an overview of the placement detection feature that includes a “sensor-on” range of values and a “sensor mis-positioned” range of values that may indicate a position of the detector on an element such as a fingernail based on the measurement properties; [0016]-[0027], describe when the sensor is considered to be “mis-positioned” the device will indicate the displacement of the device to the user which can include an audible alert (see claims 6 and 12) which is considered to be an “error” notification output).

Regarding claim 18, the combined references of Homyk and Kato teach all of the limitations of claim 16. Primary reference Homyk further teaches:
further comprising: assessing whether an environment of the living body is suitable for the measurement of the internal portion of the living body (col 15, lines 1-32, the type of the environment of interest and parameters such as the wavelength of the beam and the “time-varying patterns of intensity” are adjusted based on the determined environment), 
Primary reference Homyk further fails to teach:
if the environment is assessed as suitable for the measurement, determining whether the brain blood flow change is within the criteria; and 
if the environment is not assessed as suitable for the measurement, outputting an error. 
However, the analogous art of Lamego of a reflection-detector sensor positioning indicator that utilizes the detector signal to determine whether the placement of the device is proper with respect to the tissue site (abstract) teaches:

if the environment is not assessed as suitable for the measurement, outputting an error ([0004]-[0010], provides an overview of the placement detection feature that includes a “sensor-on” range of values and a “sensor mis-positioned” range of values that may indicate a position of the detector on an element such as a fingernail based on the measurement properties; [0016]-[0027], describe when the sensor is considered to be “mis-positioned” the device will indicate the displacement of the device to the user which can include an audible alert (see claims 6 and 12) which is considered to be an “error” notification output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Kato to incorporate the sensor positioning determination feature with measurement or error output options as taught by Lamego because optical sensors must be properly placed on the target side to only receive . 
Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in further view of Lamego as applied to claim 4 above, and further in view of Beran (U.S. Pat. No. 8626264) hereinafter Beran. 
Regarding claim 5, the combined references of Homyk, Kato, and Lamego teach all of the limitations of claim 4. Primary reference Homyk further fails to teach:
wherein the processor assesses whether the environment of the living body is suitable for the measurement by determining whether information regarding the environment of the living body is within a criteria
However, the analogous art of Beran of a brain imaging system to obtain brain image activity signals (abstract) teaches:
wherein the processor assesses whether the environment of the living body is suitable for the measurement by determining whether information regarding the environment of the living body is within a criteria (col 7, lines 66-67 and col 8, lines 1-25, describe whether the object (active brain region) is within threshold criteria or contrast based criteria for determining an active region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, and Lamego to incorporate the storage of a signal and assessment of temporal stability as taught by Beran because it enables the appropriate determination of regions of tissue based on quantitative analysis of criteria related to tissue activity (col 8, lines 1-25). 

wherein the processor determines whether the information regarding the environment of the living body is within the criteria by determining whether a position of a region that is used for the measurement of the internal portion of the living body is present in a desired position of the living body
However, the analogous art of Beran of a brain imaging system to obtain brain image activity signals (abstract) teaches:
wherein the processor determines whether the information regarding the environment of the living body is within the criteria by determining whether a position of a region that is used for the measurement of the internal portion of the living body is present in a desired position of the living body (col 6, lines 38-67 through col 8, lines 1-25 describe the qualia determining process which is considered to be looking at a brain activity feature within the brain. This includes processing to determine if such a feature is present in the tissue region. Specifically, col 8, lines 26-67, determines whether the active region is a qualia map or a non-qualia region. This determines whether the position of the region of qualia used for determining brain activity is within the current image region processed by the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, Lamego and Beran to incorporate the storage of a signal and assessment of temporal stability as taught by Beran because it enables the . 
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in view of Lamego, in further view of Beran as applied to claim 5 above, and further in view of Tanaka et al. (U.S. Pub. No. 20160377718) hereinafter Tanaka.
Regarding claim 7, the combined references of Homyk, Kato, Lamego and Beran teach all of the limitations of claim 5. Primary reference Homyk further fails to teach:
wherein the processor determines whether the information regarding the environment of the living body is within the criteria by determining whether an amount of a disturbance light that enters the light detector from outside the living body is within the criteria
However, the analogous art of Tanaka of a photoelectric sensor with a disturbance detection unit (abstract) teaches:
wherein the processor determines whether the information regarding the environment of the living body is within the criteria by determining whether an amount of a disturbance light that enters the light detector from outside the living body is within the criteria ([0038], “The disturbance detection unit 113 detects a disturbance by comparing the received light signal with the positive threshold and a negative threshold (second threshold) for a predetermined period in a state where no light is transmitted by the light transmitter, after the photoelectric sensor has idled for a predetermined time or upon receipt of an instruction from the disturbance type determination unit 116”; [0042]-[0046]; [0069]-[0078], describe the disturbance determination processing features; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, Lamego and Beran to incorporate the disturbance light criteria determination as taught by Tanaka because a situation where the photoelectric sensor erroneously operates to detect the target object even though the target object is not in the target region can be avoided ([0079]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in further view of Lamego as applied to claim 4 above, and further in view of Liu (U.S. Pub. No. 20160248994) hereinafter Liu.  
Regarding claim 8, the combined references of Homyk, Kato, and Lamego teach all of the limitations of claim 4. Primary reference Homyk further fails to teach:
wherein the processor adjusts the light amount of the pulsed light by adjusting a light emission frequency of the pulsed light per unit time
However, the analogous art of Liu of a multi-purpose imaging and display system (abstract) teaches:
wherein the processor adjusts the light amount of the pulsed light by adjusting a light emission frequency of the pulsed light per unit time ([0123], “As seen in FIGS. 8 and 9, in some embodiments, the light source 400 may comprise a pulsed light source, or may utilize frequency modulation or pulse-duration modulation”).
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in further view of Boppart as applied to claim 9 above, and further in view of Knodt et al. (U.S. Pub. No. 20160259992) hereinafter Knodt. 
Regarding claim 11, the combined references of Homyk, Kato, and Boppart teach all of the limitations of claim 9. Primary reference Homyk further fails to teach:
further comprising: a display, wherein the display displays the first image and a second image that indicates the region while superimposing the second image on the first image
However, the analogous art of Knodt of an image display management application (abstract) teaches:
further comprising: a display, wherein the display displays the first image and a second image that indicates the region while superimposing the second image on the first image ([0055], display 120; [0109]-[0112]; [0113], describes a first and second image with a composite image formed utilizing specific regions layered or blended from the second image onto a first image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato, in view of Boppart, in further view of Knodt as applied to claim 11 above, and further in view of Stehle et al. (U.S. Pub. No. 20160048965) hereinafter Stehle. 
Regarding claim 12, the combined references of Homyk, Kato, Boppart and Knodt teach all of the limitations of claim 11. Primary reference Homyk further fails to teach:
wherein the display further displays an additional line for deciding the position of the region while superimposing the additional line on the first image and the second image
However, the analogous art of Stehle of a system and method for receiving first and second data sets for analysis (abstract) teaches:
wherein the display further displays an additional line for deciding the position of the region while superimposing the additional line on the first image and the second image ([0010]; [0012], “Specifically, the dashed line for the delineated portions 107, 117 are indicative of a size and shape of the right and left hippocampus as taken from the first data set (not shown). The solid lines of the right and left hippocampus 106, 116 are indicative of a current size and shape thereof, as taken from the second data set 200. In another exemplary embodiment, each of the left and right hippocampus 106, 116 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk, Kato, Boppart, and Knodt to incorporate the overlay of a line on the displayed images as taught by Stehle because it provides the user with a visualization to compare features of both first and second superimposed images. This enhances diagnostic accuracy for a physician.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Homyk, in view of Kato as applied to claims 1 or 16 above, and further in view of Yoshioka et al. (U.S. Pub. No. 20130131521) hereinafter Yoshioka. 
Regarding claim 20, the combined references of Homyk and Kato teach all of the limitations of claim 1. Primary reference Homyk further fails to teach:
further comprising: a first apparatus which induce the living body to a rest state, 
wherein the processor is configured to determine whether the brain blood flow change is within the criteria based on the signal which is generated while the living body is induced to the rest state.
However, the analogous art of Yoshioka of a concentration presence/absence determining device using brain blood flow volume measurements (abstract) teaches:
further comprising: a first apparatus which induce the living body to a rest state ([0080]-[0082]; [0089]; [0091], the preceding paragraphs all teach to the use of a rest state for brain blood flow volume determinations; [0118], teaches to the rest task which 
wherein the processor is configured to determine whether the brain blood flow change is within the criteria based on the signal which is generated while the living body is induced to the rest state ([0080]-[0082], degree of concentration is considered to be the brain blood flow within the criteria as concentration teaches to the diagnostic criteria of the combined Homyk and Kato references; [0089]; [0091], the preceding paragraphs all teach to the use of a rest state for brain blood flow volume determinations; [0092]-[0100]; [0118], teaches to the rest task which is open-eye rest time when the subject is not listening to the English news. This is considered to be an apparatus that induces the living body to a rest state other than the English news listening state; [0119]; [0120]-[0122], further describes a varying rest/task state apparatus that enables brain blood flow volume determination and calculation; [0123]-[0129]; [0130], includes a rest time continuing for 60 seconds from the start of the measurement; [0131], determining unit calculates a concentration section with a degree of concentration which is considered to be a criteria based on the brain blood flow; [0141]-[0155]; [0162]-[0165], describe the concentration decreases with the base task and the tasks completed; [0167]-[0169], rest and change of brain blood flow; [0172]; [0186]-[0192]).

Regarding claim 21, the combined references of Homyk and Kato teach all of the limitations of claim 16. Primary reference Homyk further fails to teach:
further comprising: inducing the living body to a rest state
wherein whether the brain blood flow change is within the criteria is determined based on the signal which is generated while the living body is induced to the rest state
However, the analogous art of Yoshioka of a concentration presence/absence determining device using brain blood flow volume measurements (abstract) teaches:
further comprising: inducing the living body to a rest state ([0080]-[0082]; [0089]; [0091], the preceding paragraphs all teach to the use of a rest state for brain blood flow volume determinations; [0118], teaches to the rest task which is open-eye rest time when the subject is not listening to the English news. This is considered to be an apparatus that induces the living body to a rest state other than the English news listening state; [0119]; [0122], further describes a varying rest/task state apparatus that enables brain blood flow volume determination and calculation; [0123]; [0129]; [0130], 
wherein whether the brain blood flow change is within the criteria is determined based on the signal which is generated while the living body is induced to the rest state ([0080]-[0082], degree of concentration is considered to be the brain blood flow within the criteria as concentration teaches to the diagnostic criteria of the combined Homyk and Kato references; [0089]; [0091], the preceding paragraphs all teach to the use of a rest state for brain blood flow volume determinations; [0092]-[0100]; [0118], teaches to the rest task which is open-eye rest time when the subject is not listening to the English news. This is considered to be an apparatus that induces the living body to a rest state other than the English news listening state; [0119]; [0120]-[0122], further describes a varying rest/task state apparatus that enables brain blood flow volume determination and calculation; [0123]-[0129]; [0130], includes a rest time continuing for 60 seconds from the start of the measurement; [0131], determining unit calculates a concentration section with a degree of concentration which is considered to be a criteria based on the brain blood flow; [0141]-[0155]; [0162]-[0165], describe the concentration decreases with the base task and the tasks completed; [0167]-[0169], rest and change of brain blood flow; [0172]; [0186]-[0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light source and detection measurement device of Homyk and Kato to incorporate the inducement of the body to a rest state and then determination of the brain blood flow change measurement during the rest state as taught by Yoshioka because brain blood flow measurement changes .  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791